Citation Nr: 0024145	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an evaluation in excess of 20 percent 
prior to July 9, 1980, for residuals of gunshot wound, left 
anterior chest.

3.  Entitlement to an increased evaluation for residuals of 
gunshot wound, left anterior chest, currently evaluated as 30 
percent disabling.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wound, right anterior chest.

5.  Entitlement to a compensable evaluation for nonossifying 
fibroma, left tibial area.

6.  Entitlement to a compensable evaluation for nonossifying 
fibroma, right tibial area.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1972 
and from September 1987 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and April 1998, and May 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).  The Board 
notes that the veteran submitted an application for pension 
in September 1999.  The Board observes that the veteran 
presently receives a combined 60 percent schedular evaluation 
for his service-connected disabilities.  However, the RO 
should clarify whether the veteran wishes to pursue his 
pension claim and issue a rating decision if appropriate.

The issues of entitlement to compensable evaluations for 
nonossifying fibromas of the right and left tibial areas will 
be addressed in the Remand section of this decision.  The 
Board defers action on the claim of entitlement to TDIU until 
the RO has completed the instructions on Remand and has 
returned the case to the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
veteran's claimed depression to his period of active service.

2.  Prior to July 9, 1980, the veteran's residuals of gunshot 
wound, left anterior chest, involving the pectoral muscles, 
were productive of pain, tenderness, and limitation of motion 
of the left shoulder.

3.  The veteran's residuals of gunshot wound, left anterior 
chest, are characterized by pain, tenderness, limitation of 
motion of the left shoulder, fatigue, and severe impairment 
of function.

4.  The veteran's residuals of gunshot wound, right anterior 
chest and right shoulder area, are productive of a tender and 
adherent scar.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound, left anterior chest, prior to 
July 9, 1980, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40-
4.56, 4.73, Diagnostic Code 5302 (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of gunshot wound, left anterior chest, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1-4.14, 4.40-4.56, 4.73, Diagnostic 
Code 5302 (1999).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound, right anterior chest, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1-4.14, 4.40-4.56, 4.73, Diagnostic 
Code 5302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as arthritis, manifested themselves 
to a degree of ten percent within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, the veteran's service medical records 
show that he reported a history of worrying on his March 1968 
enlistment examination.  The subsequent evidence of record, 
including the remainder of the service medical records and 
several VA examinations, contain no complaints, findings, or 
diagnoses related to depression until a March 1998 VA 
examination.

During the March 1998 examination, the veteran described 
traumatic events and combat involvement in Vietnam.  He 
reported that he was worried and discouraged about his 
health.  He did not regard himself as depressed.  Upon 
examination, the veteran's mood and affect were unremarkable, 
and intelligence, judgment, memory, and thought content were 
normal.  The examiner did not render a psychiatric diagnosis 
and stated that the veteran was not clinically depressed.

During a VA examination in June 1999, the veteran described 
many symptoms related to post-traumatic stress disorder 
(PTSD), including depression, social withdrawal, sleep 
disturbance, nightmares, intrusive thoughts, and diminished 
interest.  He was diagnosed with chronic PTSD.

In summary, the Board finds that the veteran has failed to 
submit a well-grounded claim of entitlement to service 
connection for depression.  The medical evidence contains no 
diagnosis of depression in service and no current diagnosis 
of depression.  Furthermore, the veteran has presented no 
medical opinion relating any claimed depression to his period 
of active service.  The Board cannot rely solely on the 
veteran's own testimony because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998).  Therefore, as there is no competent 
medical evidence of a diagnosis of depression or of a medical 
nexus between the claimed depression and the veteran's period 
of active service, the veteran's claim must be denied as not 
well grounded.  The Board observes that the veteran has been 
awarded service connection for PTSD and has been assigned a 
30 percent disability evaluation.  Accordingly, the veteran's 
psychiatric symptomatology has been previously, and continues 
to be, compensated.

The Board is not aware of any relevant evidence that may 
exist or could be obtained, which, if true, would make the 
veteran's claim well grounded.  McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  The Board does, however, view 
its discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


II. Increased Ratings

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Since the present appeal arises from the initial rating 
decision that established service connection for the 
disabilities and assigned the initial disability evaluations, 
it is not only the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The record shows that the RO originally granted service 
connection for residuals of a gunshot wound of the chest in a 
June 1977 rating decision and assigned a 30 percent 
evaluation effective from April 1977.  A later rating 
decision increased the assigned evaluation to 40 percent 
effective from July 1980.  A rating decision dated in January 
1998 determined that the June 1977 rating decision had been 
in error.  Therefore, it assigned a 20 percent evaluation for 
residuals of gunshot wound, left anterior chest, effective 
from April 1977, and a 30 percent evaluation effective from 
July 1980, as well as a separate 20 percent evaluation for 
residuals of gunshot wound, right anterior chest, effective 
from April 1977.

The service medical records show that, in February 1969, the 
veteran sustained a fragment wound of the anterior chest from 
an AK-47.  An open wound was present across the anterior 
chest and no intrathoracic injury was noted.  In May 1969, 
physical examination showed a well-healed transverse 17 
centimeter wound across the anterior chest wall.  The scar 
was nontender.  The lungs were clear and the chest x-ray was 
negative except for some pleural reaction of the right 
diaphragm.  The diagnosis was wound, missile, anterior chest 
wall, closed.

During a VA examination in May 1977, the veteran reported 
that he had problems with his chest since being hit with a 
sniper bullet in Vietnam.  He had recent problems with left 
shoulder weakness and pain.  The veteran was determined to be 
right-handed.  A chest x-ray showed slight chronic post 
inflammatory changes in the perihilar areas and lower lung 
fields.  Physical examination found an irregular traumatic 
scar 18 centimeters in length, extending from the right 
nipple, across the anterior chest, to the left nipple area.  
The scar was 1 to 2.5 centimeters in width, deeply indented, 
and involved muscle tissue.  There was muscle injury to the 
right and left pectoral muscles, with a cicatricial area 
involving Group I, right, and Group II, left.  There was 
contracture of the left pectoral muscles and range of motion 
of the left shoulder was limited to 100 degrees of forward 
elevation and abduction.  The veteran was diagnosed with 
residuals of gunshot wound, through and through, anterior 
chest, involving pectoral muscles bilaterally, and Muscle 
Group I, right and Muscle Group II, left, manifested by 
disfiguring, cicatricial, contractured scarring that caused 
limited range of motion of the left shoulder girdle.

At a VA chest examination in August 1980, the veteran claimed 
chest complications due to the gunshot wound.  He complained 
of dyspnea or shortness of breath during inspiration and 
exhalation of deep breaths, as well as constant pain for the 
past three months.  Physical examination of the heart and 
chest were normal, and tenderness to compression of the 
anterior left chest wall was present.  A chest x-ray showed 
calcified granulomas in the hilar regions and an 
electrocardiogram revealed sinus bradycardia with 
intraventricular conduction defect.  The veteran was 
diagnosed with gunshot wound, anterior chest, and pain, left 
pectoral region, etiology undetermined.  The examiner 
commented that no obvious cardiac or pulmonary cause for the 
chest pain existed and that it appeared rather unusual.

During another VA examination in August 1980, the veteran 
complained of left chest pain and difficulty with breathing 
deeply.  Objective findings included a transverse traumatic 
scar 18 centimeters in length, extending from the right 
nipple, across the anterior chest, to the left nipple area.  
The scar was 2.5 centimeters at points and was adherent to 
underlying tissue in a cicatricial way, involving Muscle 
Groups I and II.  There was tenderness to the anterior chest 
wall and severance of the pectoral muscles on the right and 
the left.  The left arm had limited elevation to 120 degrees 
and abduction to 100 degrees.  An x-ray of the left shoulder 
revealed no abnormality.  The veteran was diagnosed with 
residuals, gunshot wound, Muscle Groups I and II, with 
disfiguring scar and some loss of motion of the left 
shoulder, and left chest pain, questionable etiology.

VA outpatient records from August and September 1980 show 
that the veteran presented with pain of the left upper chest 
and was assessed with probable costoneuritis.  Physical 
examination showed a well-healed surgical scar and point 
tenderness between the 5th and 6th ribs.

At a VA examination in October 1997, the examiner noted that 
the bullet had originally entered the right anterior chest, 
crossed through the pectoral muscles bilaterally, and exited 
the left anterior chest.  The veteran reported ongoing pain 
and progressive weakness of the left chest and left shoulder.  
The discomfort worsened when he laid on the left side and the 
pain awakened him.  He had difficulty performing routine 
tasks and lifting objects above his head.  The left shoulder, 
arm, and chest muscles fatigued easily and the chronic pain 
made him tired and irritable.

Upon examination, the scar was described as wide, discolored, 
irregular, tender, somewhat depressed, and disfiguring.  It 
involved the musculature of the bilateral pectoral muscles.  
Left shoulder elevation was limited to 120 degrees, abduction 
to 110 degrees, and adduction to 40 degrees.  There was also 
limitation of use of the left arm.  The examiner's impression 
was gunshot wound to the chest with disfiguring scar, injury 
to the pectoral muscles, and associated limitation of use of 
the left shoulder.  This disability was a source of pain, 
discomfort, weakness, limited range of motion, and some 
associated emotional disability.

During a December 1997 VA examination, the veteran reported 
that his left shoulder motion was limited and that he was 
unable to lift over his head.  He wore a TENS unit and took 
pain medication.  Upon examination, the veteran was in 
obvious distress.  Range of motion of the left shoulder was 
decreased, with abduction to 120 degrees, forward flexion to 
140 degrees, internal rotation to 60 degrees, and external 
rotation to 60 degrees.  There were no motor strength 
weakness on rotation.  The pectoralis muscles fired when 
tested and appeared to have good strength.  The scar was 
minimally tender to palpation and appeared to be well healed.  
An x-ray showed minimal degenerative changes of the left 
shoulder.  The examiner commented that the veteran had lack 
of motion of the left shoulder secondary to injury to the 
pectoralis musculature and possibly the serratus anterior 
muscle.  The veteran had good coordination of the musculature 
of the left upper extremity but he had some adhesive 
capsulitis secondary to lack of range of motion of shoulder 
secondary to pain.

In April 1999, during a VA examination, the veteran reported 
that he had a constant, sharp, stabbing pain that hindered 
his ability to maintain employment and reduced movement of 
the left arm.  He had used nerve blocks, TENS unit, and 
several medications for relief.  The scar was described as 
well healed, and ragged and irregular in appearance.  The 
examination included color photographs of the scar.  Range of 
motion of the left shoulder was measured as 160 degrees 
forward elevation, 140 degrees abduction, and 80 degrees 
rotation, with pain.  Muscle strength was 4/5.  The veteran 
was diagnosed with status post gunshot wound anterior chest 
with ongoing chronic pain and adhesive capsulitis secondary 
to gunshot wound anterior chest on the left.

The veteran's residuals of shell fragment wounds have been 
assigned schedular evaluations pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (1999) for injuries to Muscle Group II.  
In the case of a dominant extremity, injuries to Muscle Group 
II warrant a 20 percent evaluation if moderate, a 30 percent 
evaluation if moderately severe, and a 40 percent evaluation 
if severe.  In the case of a nondominant extremity, a 
moderately severe injury warrants a 20 percent evaluation and 
a severe injury is assigned a 30 percent evaluation.  38 
C.F.R. § 4.72, Diagnostic Code 5302 (1999).

In rating a disability from fragmentation or other wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  See 38 C.F.R. 
§ 4.72 (1999).  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fasciola 
planes.  Any bone or nerve involvement inevitably resulting 
from the course of the missile should be considered.  See 38 
C.F.R. § 4.49 (1999).  For residuals of wounds not chiefly 
characterized by amputation, ankylosis, or limitation of 
motion, the most obvious feature of the disability is the 
scar which should be examined to determine if it is painful, 
inflamed or keloid, adherent, or interferes with the normal 
motion of the joint involved.  The effects of bone or muscle 
loss, or muscle hernia, or lesion of a peripheral nerve, 
should also be considered.  See 38 C.F.R. § 4.48 (1999).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

During the pendency of this claim, the VA rephrased the 
rating schedule for evaluating the severity of muscle 
injuries, including those resulting from gunshot wounds.  See 
62 Fed. Reg. 30235 (1997).  Ultimately, however, the revised 
rating schedule did not make substantive changes in the 
diagnostic criteria used to evaluate muscle injuries.  Both 
the prior and current criteria classify muscle injuries as 
slight, moderate, moderately severe or severe.

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  See 38 
C.F.R. § 4.56 (1999).  Further, service department records or 
other evidence of in-service treatment for the wound must be 
shown, with consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id.

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post-
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  Id.

A severe muscle injury must be a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  A history post-wounding 
of prolonged hospitalization in service for treatment, and a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements must be shown.  
Objective findings such as loss of deep fascia or muscle 
substance, abnormal hardening and swelling of muscles, severe 
impairment of function, and ragged, depressed, and adherent 
scars also may indicate severe muscle injury.  Id.

A. Residuals of gunshot wound, left anterior chest, prior to 
July 9, 1980.

Based upon the aforementioned evidence, the Board finds that 
the veteran's residuals of gunshot wound, left anterior 
chest, can be characterized as no more than moderately severe 
prior to July 1980.  The service medical records show that 
the veteran sustained a through and through fragment wound of 
the anterior chest.  During service, the scar was described 
as well healed and nontender.

At the first post-service VA examination, the veteran 
complained of left shoulder weakness and pain.  The veteran 
was determined to be right-handed.  An irregular traumatic 
scar extending across the anterior chest was observed.  The 
scar was described as deeply indented and involving muscle 
tissue.  There was muscle injury to the right and left 
pectoral muscles, with a cicatricial area involving Group I, 
right, and Group II, left.  There was contracture of the left 
pectoral muscles and range of motion of the left shoulder was 
limited.

During a VA chest examination in August 1980, the veteran 
complained of dyspnea, shortness of breath and chest pain.  
The scar was described as adherent to underlying tissue in a 
cicatricial way, involving Muscle Groups I and II.  There was 
tenderness to the anterior chest wall and severance of the 
pectoral muscles on the right and the left.  The left arm had 
limited elevation and abduction.

In summary, the residuals of the veteran's shell fragment 
wound, left anterior chest, essentially included limitation 
of motion, tenderness, and pain prior to July 9, 1980.  
Accordingly, the residuals did not meet the aforementioned 
criteria necessary for a finding of severe muscle disability.  
In particular, the evidence did not show a record of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability worse than those shown for moderately 
severe muscle injuries or objective findings such as loss of 
deep fascia or muscle substance, abnormal hardening and 
swelling of muscles, or severe impairment of function.  
Therefore, the RO correctly assigned a 20 percent evaluation 
for a moderately severe injury of the nondominant extremity 
prior to July 9, 1980.

B. Residuals of gunshot wound, left anterior chest

Likewise, the Board finds that the RO correctly assigned a 30 
percent evaluation from July 9, 1980 because the evidence 
establishes that the veteran's residuals caused severe 
impairment of function from that time.  The recent VA 
examinations have documented chronic pain of the left chest 
and left shoulder and limitation of motion of the left arm 
and shoulder.  In addition, the veteran's muscles fatigue 
easily and the scar remains tender and adherent.

Nevertheless, the Board observes that 30 percent is the 
highest available evaluation for a muscle injury of the 
nondominant extremity pursuant to Diagnostic Code 5302.  The 
Board has considered the application of alternative 
Diagnostic Codes, such as Codes 5200 and 5201 for ankylosis 
and limitation of motion of the arm; however, the veteran's 
disability has not been characterized as ankylosis and the 
highest evaluation for limitation of the minor arm is 30 
percent.  In addition, the highest evaluation for the 
nondominant extremity for injury involving Muscle Group I is 
also 30 percent.  See Diagnostic Code 5301 (1999).  
Accordingly, the Board can find no basis under which to grant 
a higher evaluation and the benefit sought on appeal must be 
denied.

C. Residuals of gunshot wound, right anterior chest

The Board has considered all evidence of record from the date 
of service connection and concludes that, at no time, does 
the evidence support an evaluation in excess of 20 percent 
for the residuals involving the right anterior chest.  The 
Board observes that the medical findings and the veteran's 
subjective complaints have largely addressed the impairment 
of the left chest, arm, and shoulder.  Although the veteran's 
scar has been described as irregular, tender, and adherent to 
muscle, no other symptoms related to the right anterior chest 
have been specifically identified.

The veteran's complaints of pain and functional impairment 
have exclusively concerned the left chest area and there has 
been no consistent complaint of the cardinal signs and 
symptoms of muscle disability related to the right anterior 
chest.  Accordingly, the residuals of the anterior right 
chest cannot be characterized as moderately severe, and the 
requirements for the next higher evaluation of the dominant 
extremity under Diagnostic Code 5302 have not been met.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards" and that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for depression is denied.

An evaluation in excess of 20 percent prior to July 9, 1980, 
for residuals of gunshot wound, left anterior chest, is 
denied.

An evaluation in excess of 30 percent for residuals of 
gunshot wound, left anterior chest, is denied.

An evaluation in excess of 20 percent for residuals of 
gunshot wound, right anterior chest, is denied.


REMAND

A review of the record shows that additional development by 
the RO is necessary before the Board may proceed with 
appellate review of the issues of entitlement to compensable 
evaluations for nonossifying fibromas of the left and right 
tibial areas.  In November 1998, the veteran's attorney 
submitted a letter expressing disagreement with the RO's 
January 1998 rating decision, including the assignment of 
noncompensable evaluations for nonossifying fibromas of the 
left and right tibial areas.  However, the January 1998 
rating decision did not address the issues of entitlement to 
increased evaluations for the tibial disabilities.  
Accordingly, the November 1998 letter may not serve as a 
Notice of Disagreement.

In April 1999, the veteran submitted a VA Form 9 that 
included the issues of entitlement to increased evaluations 
for nonossifying fibromas of the left and right tibial areas.  
The RO construed this as a new claim and issued a rating 
decision in May 1999, denying increased evaluations.  In 
August 1999, the RO issued a Statement of the Case addressing 
the aforementioned issues, and the veteran submitted a VA 
Form 9 that identified those same issues the following month.

The Board construes the VA Form 9 submitted by the veteran in 
September 1999 as a Notice of Disagreement because it was the 
initial correspondence that expressed disagreement with the 
May 1999 rating decision.  The Board recognizes that a 
Statement of the Case was previously issued; however, it was 
issued before receipt of a Notice of Disagreement.  
Accordingly, the Board must remand the issues of entitlement 
to increased evaluations for nonossifying fibromas of the 
left and right tibial areas to the RO for issuance of a 
Statement of the Case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Therefore, in order to ensure due process, it is the opinion 
of the Board that further development of the case is 
desirable.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should issue a Statement of 
the Case to the veteran and his attorney 
concerning the issues of increased 
evaluations for nonossifying fibromas of 
the left and right tibial areas.  This 
document should include reasons and bases 
for its holdings.  If necessary, the RO 
should also reconsider the claim of 
entitlement to TDIU based upon any 
changes in the assigned schedular 
evaluations.

2.  Thereafter, the veteran and his 
attorney should be afforded the 
appropriate period of time within with to 
respond.  If a substantive appeal is 
received by the veteran, then the issues 
of increased evaluations for nonossifying 
fibromas of the left and right tibial 
areas should be returned to the Board for 
appellate review.  Regardless, the issue 
of entitlement to TDIU should be returned 
to the Board, as a substantive appeal has 
already been completed on that issue.



The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of these issues, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  The 
remand section of this decision is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999)

 

